internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-128287-00 cc tege eb ec date date x plan employees this is in response to your request for a ruling for x a municipality regarding the cashout of future vacation_leave under the plan by employees of x vacation_leave is earned on a monthly basis on the first day of each month employees may carry over unused vacation hours into following years subject_to maximum limitations within a calendar_year employees are allowed to accrue vacation hours beyond the maximum limits only if used within that year employees with unused vacation time on the date of their separation_from_service receive a cash distribution equal to the number of hours of unused vacation_leave multiplied by their then current rate of pay x has entered into a collective bargaining agreement with certain bargaining unit employees under the terms of the agreement employees will be allowed to cash_out some excess vacation hours prior to separation_from_service under the terms of the plan under the plan an employee would have an opportunity to elect irrevocably at any time on or before december 31st of each year to receive cash for part or all of the amount of vacation hours that would otherwise accrue in the immediately following six month period but not to exceed hours for each six month period for example in year an eligible_employee can irrevocably elect to receive payment for hours that will be earned from january through june year and payment for another hours that will be earned from july through december year to be eligible to make the election the employee must have at least hours of accrued but unused vacation_leave to carryover to the year in which the vacation is cashed out any vacation time actually taken by the employee will be subtracted first from any carryover hours which existed at the end of the prior year and then from vacation hours accrued in the current_year for which no election has been made the election shall be made by plr-128287-00 filing a written notice with x the election is only valid for one year therefore an employee must make a new election by december 31st with respect to vacation accrued during the next calendar_year the election is irrevocable and the employee can neither increase if fewer than hours were originally to be paid out nor decrease the number of hours for which payment will be made in addition any employee who has both completed at least years_of_service with x and who has also reached the maximum number of carryover vacation hours may in lieu of the election discussed above elect at any time on or before december 31st of any eligible year to receive payment for all vacation hours that would otherwise accrue in a defined consecutive month period the increased pay_period starting as of the first of the month in the following year and continuing for months the employee must meet both the service and maximum hours requirements at the time the election is made the foregone vacation hours would be valued and paid out monthly at the hourly rate then-applicable to the employee during each month this election can be exercised only once during an employee’s career if an employee who has made this election continues in service after the end of the initial 36-month period the employee can irrevocably elect before the end of the first increased pay_period to extend the election for up to an additional consecutive months this extension would be allowed only once the only paid vacation time available to an employee during the increased pay_period would be from vacation hours accrued before and carried over to the increased pay_period the employee can elect to discontinue payment of vacation earned during the increased pay_period this election would apply beginning on january of the following year during the increased pay_period the election to discontinue the cash-out of foregone vacation hours is irrevocable for the remainder of the employee’s service with x sec_451 of the internal_revenue_code and sec_1_451-1 of the income_tax regulations provide that an item_of_gross_income is includible in gross_income in the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions in general where a taxpayer has entered into a binding contract or agreement to defer income before it is earned the amounts deferred are not includible in income by a cash_basis taxpayer until it is received see veit v commissioner 8_tcm_919 18_tc_570 aff’d 207_f2d_711 7th cir under the plan an employee makes an election to receive payment for vacation in the year before the vacation is earned this mere right to make the election does not plr-128287-00 trigger the constructive receipt of income for eligible employees based on the information provided and the representations made we conclude that under the constructive_receipt_doctrine of sec_451 of the code the mere right of an employee to make an election under the plan shall not result in taxable_income for the employee under the cash_receipts_and_disbursements_method of accounting if the employee chooses not to make such an election under the constructive_receipt_doctrine of sec_451 of the code an election under the plan made by an employee to cash_out part or all of the employee’s vacation_leave that will be earned in a future year shall not result in taxable_income for the employee under the cash_receipts_and_disbursements_method of accounting until the taxable_year in which the amounts are actually paid or otherwise made available this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely charles t deliee chief executive compensation branch office of the associate chief_counsel tax exempt and government entities
